DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.
 

Response to Amendment
Amendments to the claims 1/19/22, filed on, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for stating “applying a liquid roofing material to the base layer to form the sloped roof” and “wherein the underlayment is sufficiently permeable so as to enable penetration of at least a portion of the liquid roofing material therethrough,” but not for explicitly stating the liquid roofing material is applied to the underlayment and not just the base layer, so the method of claim 1 would have been unclear and therefore indefinite to one of ordinary skill in the art at the time of invention.
Claims 2-4 and 7 are rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as obvious over Feuer et al (US 2014/0259972 A1).
	Regarding claim 1, Feuer teaches a method of forming a sloped roof comprising obtaining a base layer (e.g., underlayment) comprising a fibrous blanket-like material (i.e., at least one of a permeable mesh, woven fabric, non-woven fabric, plastic, foam para 17, 19-20; fig 2a).
Regarding the limitations “positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer,” “wherein the sloped roof comprises only one liquid roofing material” and “wherein the sloped roof does not include a shingle,” Feuer suggests a plural polymer component liquid (i.e., one liquid roofing material) may be applied to the roofing to form the membrane and rapidly hardened (para 20). Feuer does teach the membrane (i.e., base fabric and one liquid roofing material) may be applied to shingles, but also teaches other roofing materials, and may serve as an outer surface of the roof prior to a retrofit process that may include application of the plural component polymer to the outer surface (para 17, 35-36), which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention wherein the sloped roof does not include a shingle and duplication of the roofing underlayment (i.e., other roofing materials) or positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the underlayment (i.e., base layer)  therein resulting in positioning an underlayment along at least a portion of the roofing substrate, at least a portion of the underlayment partially overlapping the base layer, since duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
para 36) which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention wherein at least a portion of the liquid roofing material passes through at least a portion of the base layer so as to substantially seal the base layer and wherein the underlayment is sufficiently permeable so as to enable penetration of at least a portion of the liquid roofing material therethrough. 
Regarding the limitation “wherein the sloped roof has a slope of at least 30 degrees,” Feuer teaches forming sloped roofs of greater than 3/12 which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention roof of greater slopes (i.e., 4/12 up to 12/12 or 18.43° up to 45° angles). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Feuer, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 2, Feuer teaches it was known in the art at the time of invention to use mechanical fasteners (314, 318) to fasten base layers to the roofing para 25-26, fig 3). Therefore, it would have been obvious to a person of ordinary skill in the art to have used fasteners to attach the base layer to the roofing surface in order to have properly fastened the base layer to the roofing surface and as a matter of design choice as suggested or otherwise rendered obvious by the prior art or record at the time of invention.
Regarding claim 3, Feuer teaches attaching a roof mounted structure (e.g., drip edge flashing (214)) over the base layer and to the roofing substrate with fasteners (210); wherein a portion of the base layer extends past a bottom surface of the roof mounted structure; wherein the liquid roofing material or membrane (208) is adapted to flow about the fasteners (para 19-21; fig 2a). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the liquid roofing material completely around and over the heads of the fasteners (i.e., about the fasteners and at least partially into the openings formed in the roofing substrate by the fasteners) to prevent a possible weather or rain leak patch from occurring.
Regarding claim 4, Feuer teaches the roof mounted structure comprises a drip edge having a forward edge positioned over a lower edge of the roofing substrate; wherein a water drainage path is defined along the roofing substrate and over the forward edge of the drip edge (para 19-21; fig 2a). 
Regarding claim 7, Feuer teaches part of the liquid membrane (208) layer may be sandwich between a roof flashing (216) and the base material (206) as separated by a mechanical fastener (210) (para 21-22; fig 2b) which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention positioning spacers between the base layer and the roofing substrate, wherein a space is defined 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as obvious over Feuer in view of Bradenburg (US 2014/0072751 A1).
Regarding claim 13, Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., felt, fibrous blanket, or plastic so a woven fabric, non-woven fabric, plastic sheathing) (i.e., method of forming a sloped roof, comprising obtaining a base layer comprising a woven fabric, non-woven fabric, or plastic; positioning the base layer over a roofing substrate of the sloped roof; and coating the base layer with a liquid roofing material to form the sloped roof; wherein the sloped roof comprises only one liquid roofing material) (para 1, 17-20, 35; fig 1); wherein the liquid should flow into interstices of the layer to which the multi-component liquid is applied (para 36) which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention wherein the base layer is adapted to allow penetration of the liquid roofing material therethrough and restrain flow of the liquid roofing material along the roofing substrate.
Regarding the limitation “wherein the sloped roof has a slope of at least 30 degrees,” Feuer teaches forming sloped roofs of greater than 3/12 which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention roof of greater slopes (i.e., 4/12 up to 12/12 or 18.43° up to 45° angles). This range substantially overlaps that of the instant claims. It has been held that overlapping MPEP § 2144.05).
Feuer fails to suggest wherein obtaining the base layer comprises obtaining a permeable web or sheet configured with a plurality of restraining features adapted to restrain flowing of the liquid roofing material.
Bradenburg teaches waterproof membranes comprising a base fabric coated with polymers (abstract, para 23); wherein the fibrous fabrics may be air textured to introduce durable crimps, coils, loops or other fine distortions along the length of the fibers; wherein the use of air textured yarn improves adhesion of asphalt adhesion to the underside of the substrate and adhesion of the entire membrane to a roof (para 24-25); which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention obtaining the base layer comprises obtaining a permeable web or sheet configured with a plurality of restraining features adapted to restrain flowing of the liquid roofing material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combines the air textured fabrics of Bradenburg with the liquid roofing layer membrane of Feuer for liquid roofing membranes with improved adhesion of asphalt adhesion to the underside of the substrate and adhesion of the entire membrane to a roof.
Regarding claim 17, Feuer teaches part of the liquid membrane (208) layer may be sandwiched between a roof flashing (216) and the base material (206) as separated by a mechanical fastener (210); and in addition coat the top of the roof flashing and mechanical fastener (para 21-22; fig 2b) which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention attaching a roof mounted structure to the roofing substrate with fasteners; wherein the liquid roofing material is adapted to flow about the fasteners and at least partially into openings formed in the roofing substrate by the fasteners.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer and Bradenburg as applied to claim 13 above, and further in view of Haberle (US 2017/0002231 A1).
Feuer as modified by Bradenburg suggests the method of forming a sloped roof of claim 13. Feuer further suggests the liquid coating comprises polyurethane/polyurea (para 17).
Feuer as modified by Bradenburg fails to suggest further comprising introducing fillers into the liquid roofing material prior to coating the base layer with the liquid roofing material; and wherein the liquid roofing material further comprises at least one of bulking materials, fillers or combinations thereof.
Haberle teaches polyurethane liquid films for sealing roofs; wherein the polyurethane compositions may comprise fillers or additions such as synthetic fibers such as polyamide fibers or polyethylene fibers, or natural fibers such as wool, abstract; para 3, 6, 111-113).
Therefore, it would have been obvious to substitute the polyurethane liquid films for sealing roofs of Haberle for the polyurethane/polyurea compositions of Feuer, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Feuer in view of Haberle.
Regarding claim 18 and 19, Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., fibrous blankets or felt) (i.e., a method of forming a sloped roof comprising applying a liquid roofing material along a surface of a roofing substrate of the sloped roof; and as the liquid roofing material is applied to the roofing substrate, wherein the sloped roof comprises only one liquid roofing material) (para 17-20; fig 1); wherein the liquid should flow into interstices of the layer to which the multi-component liquid is applied (para 36).
Regarding the limitation “wherein the sloped roof has a slope of at least 30 degrees,” Feuer teaches forming sloped roofs of greater than 3/12 which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention MPEP § 2144.05).
Feuer would not have necessarily suggested wherein the bulking materials are mixed with the liquid roofing material so as to restrain flowing of the liquid roofing material along the surface of the roofing substrate; wherein the plurality of bulking materials includes a string or yarn.
Haberle teaches polyurethane liquid films for sealing roofs; wherein the polyurethane compositions may comprise fillers or additions such as synthetic fibers such as polyamide fibers or polyethylene fibers, or natural fibers such as wool, cellulose, hemp, or sisal which would have suggested that of a string or yard to one of ordinary skill in the art at the time of invention (abstract; para 3, 6, 111-113).
Therefore, it would have been obvious to substitute the polyurethane liquid films for sealing roofs of Haberle for the polyurethane/polyurea compositions of Feuer, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the limitation “wherein the bulking materials are mixed with the liquid roofing material so as to restrain flowing of the liquid roofing material along the para 120, 135) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the bulking materials are mixed with the liquid roofing material so as to restrain flowing of the liquid roofing material along the surface of the roofing substrate.

Response to Arguments
Applicant’s arguments with respect to the instant claims 1-4, 7, 14, 16, 18, and 19 have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.
Applicant's arguments filed 1/19/22 with regard to instant claim 13 have been fully considered but they are not persuasive.
Applicant contends that Bradenburg cited by the Office Action references the use of textured yarn to help improve adhesion of the asphalt adhesive (e.g. 2 or 24) that is applied to the underside 14b of the base fabric, but says nothing about this base fabric being configured with a plurality of restraining features adapted to restrain flowing of the liquid roofing material, nor does it mention an issue with an application of a flowable liquid roofing material in forming his single-ply membrane.
This is not persuasive. Bradenburg teaches fibrous fabrics used in roofing products may be air textured to introduce durable crimps, coils, loops or other fine distortions along the length of the fibers; wherein the use of air textured yarn improves para 24-25). One of ordinary skill in the art at the time of invention would have known that adding texture to the fabrics would have increased drag of the fabrics and therein helped restrain flow of liquid components.
Therefore, Bradenburg would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention obtaining the base layer comprises obtaining a permeable web or sheet configured with a plurality of restraining features adapted to restrain flowing of the liquid roofing material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783